
	
		III
		109th CONGRESS
		2d Session
		S. RES. 619
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Durbin (for himself,
			 Mr. Coleman, Mr. Kennedy, Mr.
			 Harkin, Mr. Dayton,
			 Mr. Feingold, Mr. Reed, Mr.
			 Dodd, Mrs. Murray,
			 Mr. Lautenberg, and
			 Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Senator Paul Wellstone should be remembered for his compassion and leadership
		  on social issues and that Congress should act to end discrimination against
		  citizens of the United States who live with mental illness by making
		  legislation relating to mental health parity a priority for the 110th
		  Congress.
	
	
		Whereas Paul Wellstone served with distinction as a
			 Senator from the State of Minnesota;
		Whereas, for more than 20 years, Paul Wellstone inspired
			 the students of Carleton College in Northfield, Minnesota;
		Whereas Paul Wellstone was a loving father and husband, a
			 loyal citizen of the United States, and a compassionate person;
		Whereas Paul Wellstone dedicated his life to bringing
			 equal access to education, economic opportunity, and comprehensive healthcare
			 to all citizens of the United States;
		Whereas Paul Wellstone worked tirelessly to advance mental
			 health parity for all citizens of the United States;
		Whereas more than 44,000,000 citizens of the United States
			 suffer from some form of a mental health-related condition;
		Whereas only 1/3 of those citizens
			 seek or receive treatment for their mental health-related condition;
		Whereas 34 States have enacted laws that require some form
			 of access to mental health treatments that is similar to physical health
			 coverage; and
		Whereas the tragic and premature death of Paul Wellstone
			 on October 25, 2002, silenced 1 of the leading voices of the Senate who spoke
			 on behalf of the citizens of the United States who live with a mental illness:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)on the fourth
			 anniversary of his passing, Senator Paul Wellstone should be remembered for his
			 compassion and leadership on social issues throughout his career; and
			(2)Congress should
			 act to end discrimination against citizens of the United States who live with a
			 mental illness by enacting legislation to provide for coverage of mental health
			 benefits with respect to health insurance coverage.
			
